Citation Nr: 1207165	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic condition to account for neck pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for passive aggressive personality disorder, claimed as nervousness, headaches, and tension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 Regional Office (RO) in Winston-Salem, North Carolina rating decision, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2009, as to his neck claim.  A transcript of that proceeding has been associated with the claims file.

The Veteran's case was remanded by the Board for additional development in May 2009.  

By an August 2010 determination, the Board denied the claim of entitlement to service connection for a chronic condition to account for neck pain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court vacated the August 2010 decision of the Board and remanded the matter for readjudication.  This issue is now before the Board once again for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for a chronic condition to account for neck pain.  The Veteran claims that he developed anxiety problems in service that were associated with muscle pain and spasms in his neck and tension headaches, for which he was prescribed Valium, and that the neck problems continued after service for some years.  This case must again be remanded.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, the matter was previously remanded by the Board in May 2009, in relevant part, to afford the Veteran a VA examination for his neck problems.  The remand directives requested:

an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether those complaints are due to a specific headache disorder, and/or an underlying disability of the neck or cervical spine.  As to any disability identified on examination, the physician should render an opinion as to whether it is at least as likely as not that the disability had its onset during military service, or is otherwise related to service.

The resulting August 2009 VA examination report included a finding of neck pain with no pathological diagnosis.  Based on an interview of the Veteran, review of the claims file and medical records, diagnostic testing, and physical examination, the examiner concluded that it was less likely as not that the Veteran's current neck problems were caused or aggravated by the headaches in the neck or anxiety disorder for which he received Valium treatment.  In addition, the examiner stated, "There is no evidence presented that his current neck problems began and continue from the military time period."  

Pursuant to the July 2011 Court Order and the Joint Motion for Remand (JMR) on which it was based, the Board concludes that the August 2009 examination report did not adequately comply with the May 2009 remand instructions.  Specifically, the August 2009 examination report did not address "the most likely source of the Veteran's complaints," whether those complaints were due to "an underlying disability of the neck or cervical spine," did not express "whether it is at least as likely as not that the disability had its onset during military service, or is otherwise related to service," and the conclusion "[t]here is no evidence presented that his current neck problems began and continue from the military time period" is contrary to the evidence of record.  As such, the Board concludes that another VA examination is necessary.

Psychiatric Disorder

The Board also notes that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for passive aggressive personality disorder, claimed as nervousness, headaches, and tension, also has been timely appealed to the Board.  In that regard, however, the Veteran's January 2010 substantive appeal requested a videoconference hearing on that issue before a member of the Board.  At this time, no such hearing has been scheduled or held.  

The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2008).  In this case, the Veteran properly and timely requested a Board videoconference hearing and no hearing has been scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements to schedule the Veteran for a videoconference hearing before the Board for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for passive aggressive personality disorder, claimed as nervousness, headaches, and tension.

2.  Schedule the Veteran for an appropriate VA examination for his neck.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion: (a) as to the most likely source of the Veteran's cervical spine complaints; (b) as to whether those cervical spine complaints are due to a specific headache disorder and/or an underlying disability of the neck or cervical spine; (c) as to any cervical spine disability identified on examination, the physician should render an opinion as to whether that the disability had its onset during military service, or was otherwise caused or permanently aggravated by service.  In rendering the opinion, the examiner should consider, and discuss as necessary, the Veteran's multiple reports of neck problems beginning in service and continuing thereafter, as well as the other evidence of record.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After 2. above is complete, readjudicate the Veteran's neck claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


